Case 2:19-cr-00056-JAW Document 64 Filed 06/04/20 Page 1 of 22          PageID #: 243



                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

UNITED STATES OF AMERICA                )
                                        )
      v.                                )     2:19-cr-00056-JAW
                                        )
RAFAEL LUGO                             )


     ORDER ON RENEWED MOTION FOR COMPASSIONATE RELEASE

      An incarcerated individual moves for compassionate release to home

confinement and a period of supervised release under 18 U.S.C. § 3582(c)(1)(A)(i)

after exhausting his administrative remedies. Because the Court determines that he

has not put forward extraordinary and compelling reasons justifying his release, the

Court denies his request.

I.    PROCEDURAL BACKGROUND

      On December 19, 2019, the Court sentenced Rafael Lugo to forty-one months

of imprisonment, three years of supervised release, a $2000 fine, and a $100 special

assessment for possession with the intent to distribute heroin and cocaine, a violation

of 21 U.S.C. § 841(a)(1). Min. Entry (ECF No. 48); J. (ECF No. 49). On April 6, 2020,

Mr. Lugo filed a motion for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i). Mot. for Compassionate Release (ECF No. 52) (Def.’s First Mot.).

On April 8, 2020, the Government responded in opposition. Gov’t’s Opp’n to Def.’s

Mot. for Compassionate Release (ECF No. 53). On April 10, 2020, the Court dismissed

Mr. Lugo’s request without prejudice for failure to comply with the exhaustion
Case 2:19-cr-00056-JAW Document 64 Filed 06/04/20 Page 2 of 22         PageID #: 244



provision of section 3582(c)(1)(A). Order on Mot. for Compassionate Release (ECF No.

57).

       On May 5, 2020, Mr. Lugo filed a second motion for compassionate release,

representing that he has now complied with the exhaustion requirement of

§3582(c)(1)(A). Renewed Mot. for Compassionate Release 18 U.S.C. § 3582 (ECF No.

58) (Def.’s Second Mot.). The Government responded on May 18, 2020. Gov’t’s Opp’n

to Def.’s Renewed Mot. for Compassionate Release (ECF No. 59) (Gov’t’s Opp’n). Mr.

Lugo replied on May 21, 2020. Defense Reply to Gov’t’s Opp’n to Def.’s Renewed Mot.

for Compassionate Release (ECF No. 60) (Def.’s Reply). Mr. Lugo filed medical records

relevant to his motion on June 1, 2020. Me. Med. Ctr. Health Record (ECF No. 62).

II.    POSITIONS OF THE PARTIES

       A.    Rafael Lugo’s Motion

       Mr. Lugo states that having complied with the exhaustion provision of 18

U.S.C. § 3582(c)(1)(A), he “now renews his Motion for Compassionate Release (ECF

55) and incorporates it and its attachments herein.” Def.’s Second Mot. at 1-2. In

that first motion, Mr. Lugo stated, in relevant part, that he is “now incarcerated at

the Metropolitan Detention Center (MDC) in Brooklyn NY (a BOP facility).” Def.’s

First Mot. at 1. He argued that “[t]he unprecedented threat of COVID-19 could not

have been foreseen at sentencing, and poses extraordinary risks to [Mr.] Lugo’s

health” as “[t]he virus thrives in densely packed populations” such as the MDC and

“the MDC is ill-equipped to contain the pandemic and prevent COVID-19 from




                                         2
Case 2:19-cr-00056-JAW Document 64 Filed 06/04/20 Page 3 of 22              PageID #: 245



infecting [Mr.] Lugo.” Id. Mr. Lugo further contended that “[h]is kidney problems

make him . . . especially vulnerable to the deadly risks of COVID-19.” Id.

      Mr. Lugo stated that “it is only a matter of time before COVID-19 spreads in

the prisons,” particularly in New York City, where “[t]he COVID-19 pandemic

continues to roil . . ..” Id. at 6-7. He argued that he “is particularly vulnerable to

COVID-19” because of “conditions includ[ing] blood in urine, kidney swelling and

multiple bilateral kidney stones up to 8mm in size.” Id. at 9. He represented that at

MDC, he “cannot practice regular hand hygiene, and . . . cannot effectively socially

distance himself . . ..” Id. Mr. Lugo stated that if released, he will live with his sister

in Lewiston, Maine. Id. at 10.

      In addition to his reliance on his initial compassionate release motion, Mr.

Lugo states that he “remains in pain at MDC” where he “has received no treatment

. . . for his unresolved and underlying medical problems;” that he “is unable to

maintain appropriate social distancing” or “practice appropriate personal hygiene;”

that “six inmates at MDC have tested positive for COVID-19;” and that as of May 4,

2020, 1,984 Bureau of Prisons (BOP) inmates and 356 staff had tested positive for

COVID-19 across the country, with forty deaths among the incarcerated population.

Def.’s Second Mot. at 2. Mr. Lugo further points to “an unrelated class-action lawsuit

in the Eastern District of New York” in which “an independent doctor recently

inspected MDC” and discovered a variety of what he termed systemic failures in the

response to COVID-19. Id. Mr. Lugo concludes by noting that courts in the United




                                            3
Case 2:19-cr-00056-JAW Document 64 Filed 06/04/20 Page 4 of 22          PageID #: 246



States District Court for the Southern District of New York have granted

compassionate release to some individuals held at MDC. Id. at 3.

      B.     The Government’s Opposition

      The Government acknowledges that Mr. Lugo has complied with the

exhaustion provision of 18 U.S.C. § 3582(c)(1)(A) and that the merits of his motion

are squarely before the Court. Gov’t’s Opp’n at 4. However, the Government argues

the Court should deny Mr. Lugo’s request for compassionate release for two reasons:

(1) that such a “reduction of sentence to time served is not warranted” because of “the

seriousness of his crime, the amount of time he has served, and his personal history

and characteristics” and (2) that he “has not provided any medical records or findings

that kidney stones, blood in urine, and swollen kidneys provide a higher risk to

obtaining COVID-19 and does not describe how his release would reduce the risk” of

his contracting the virus. Id.

      First, the Government states that “[t]he same Section 3553(a) factors that the

Court considered in imposing the defendant’s original sentence, approximately five

months ago, continue to justify that sentence today,” contending that “[t]he defendant

committed a serious offense—involving possession with the intent to sell heroin and

cocaine.” Id. The Government points out that Mr. Lugo has “been incarcerated for

significantly less than half of his 41-month sentence” and therefore his release “would

fail entirely to satisfy any of the purposes of sentencing—here, principally the

seriousness of the offense, the defendant’s role, and the need for specific and general

deterrence—and would not be appropriate.” Id.



                                          4
Case 2:19-cr-00056-JAW Document 64 Filed 06/04/20 Page 5 of 22          PageID #: 247



      Second, the Government states that Mr. Lugo’s “assertion that he has swollen

kidneys, kidney stones, and blood in his urine, is plainly insufficient to warrant his

release,” particularly as he “has not provided any medical records to support his

statement and further proffers no details how his condition relates to COVID-19.” Id.

at 5. The Government argues that Mr. Lugo “does not argue that he has any other

health risks” or that he has been exposed to any individuals with COVID-19, and

therefore he offers only “speculation both that he is more likely to suffer adverse

health consequences if he remains in prison and that the prison would be unable to

attend to such adverse health consequences if they arose,” assertions which “fall well

short of supporting his sentence reduction in this case.” Id.

      The Government then responds to Mr. Lugo’s assertion that “the [BOP] has

not taken sufficient steps in light of COVID-19,” arguing that this “does not serve as

an ‘extraordinary or compelling’ reason to place him on home confinement” for two

reasons: (1) “it is unclear that the speculative risk of contracting COVID-19 is even

enhanced by remaining at the MDC as opposed to a residence in Lewiston, Maine,”

and (2) “the MDC, like other jails around the region, has taken measures to protect

inmates, including new regulations designed to reduce large gatherings, to ensure

that common areas are sanitized, and to screen new inmates for signs of COVID-19.”

Id. The Government points out that “[a]s of May 14, 2020, six inmates at the MDC

have tested positive for COVID-19.” Id. at 6. The Government next lays out steps

BOP has taken to mitigate the risk posed by COVID-19 within BOP facilities. Id. at

6-8. Finally, the Government states that “[w]hile it is true that the MDC itself is a



                                          5
Case 2:19-cr-00056-JAW Document 64 Filed 06/04/20 Page 6 of 22          PageID #: 248



densely occupied detention facility, it is also by its very nature isolated from the

outside world and has taken extensive steps to limit any spread.” Id. at 8. This is in

contrast, in the Government’s view, to Mr. Lugo’s proposal of living with his sister in

Lewiston, Maine, where she resides with her boyfriend, who daily works outside the

home, and with her two children. Id. at 9. The Government further notes that as of

early April, 2020, Mr. Lugo’s sister was in New Jersey assisting with family care

because her other brother was ill with COVID-19. Id. The Government concludes by

stating that Mr. Lugo “has not proffered how his access to medical care would be

improved by residing outside the MDC if he contracted COVID-19.” Id.

      C.     Rafael Lugo’s Reply

      In his reply, Mr. Lugo states that “[p]ertinent medical records . . . were

provided to the Court at sentencing on December 16, 2019 and are incorporated

herein by reference,” noting that his counsel would be able to provide the Court with

an additional copy under seal, if necessary. Def.’s Reply at 1. He states that he

“shares a small cell with one other inmate” from whom he is unable to socially

distance, is allowed out of his cell only three days a week to shower and use the

telephone, “was given Tylenol when he arrived at MDC in early 2020 but has received

no medical attention since that time while his pain and discomfort has increased,”

has no access to hand sanitizer, and “has been told that MDC is not his final

placement and that eventually he will be sent to FCI Elkton Ohio.” Id. at 1-2. Mr.

Lugo then recites relevant statistics related to COVID-19 in the BOP. Id. at 2.




                                          6
Case 2:19-cr-00056-JAW Document 64 Filed 06/04/20 Page 7 of 22           PageID #: 249



III.   LEGAL STANDARD

       18 U.S.C. § 3582(c)(1)(A)(i) states:

       The Court may not modify a term of imprisonment once it has been
       imposed except that . . . in any case . . . the court, upon motion of the
       Director of the Bureau of Prisons, or upon motion of the defendant after
       the defendant has fully exhausted all administrative rights to appeal a
       failure of the Bureau of Prisons to bring a motion on the defendant’s
       behalf or the lapse of 30 days from the receipt of such a request by the
       warden of the defendant’s facility, whichever is earlier, may reduce the
       term of imprisonment . . . after considering the factors set forth in [18
       U.S.C. §] 3553(a) to the extent that they are applicable, if it finds that
       . . . (i) extraordinary and compelling reasons warrant such a reduction
       . . . and that such a reduction is consistent with applicable policy
       statements issued by the Sentencing Commission . . ..

Where such a motion is properly before the Court, as is the case here, the Court must

determine whether “extraordinary and compelling reasons warrant” the movant’s

release, considering in its determination “the factors set forth in section 3553(a)” and

“applicable policy statements issued by the Sentencing Commission . . ..” Id.

       The United States Sentencing Commission issued a policy statement under

United States Sentencing Guideline § 1B1.13 for addressing compassionate release

motions under § 3582(c)(1)(A). The Guidelines note that the movant must meet the

“requirements of subdivision 2 . . ..” U.S.S.G. § 1B1.13, app. n.1. Subdivision 2

provides that the Court must determine that “the defendant is not a danger to the

safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).”

       Section 3142(g) sets forth the factors a court must consider before releasing a

person pending trial and these standards are incorporated into the assessment of a

request for compassionate release. They include (1) the nature and circumstances of

the offense, specifically whether the crime is a crime of violence or involves a

                                              7
Case 2:19-cr-00056-JAW Document 64 Filed 06/04/20 Page 8 of 22             PageID #: 250



controlled substance; (2) the weight of the evidence against the person; (3) the history

and characteristics of the person; and (4) the nature and seriousness of the danger to

any person or the community that would be posed by the person’s release. 18 U.S.C.

§ 3142(g).   Regarding the history and characteristics of the person, the statute

provides that the court must consider:

      (A)    the person’s character, physical and mental condition, family ties,
             employment, financial resources, length of residence in the
             community, community ties, past conduct, history relating to
             drug or alcohol abuse, criminal history, and record concerning
             appearance at court proceedings; and

      (B)    whether, at the time of the current offense or arrest, the person
             was on probation, on parole, or on other release pending trial,
             sentencing, appeal, or completion of sentence for an offense under
             Federal, State, or local law.

18 U.S.C. § 3142(g)(3)(A-B).

      Once a court has made its dangerousness determination, § 1B1.13 provides

that the court should determine whether “extraordinary and compelling reasons”

exist to release the defendant. U.S.S.G. § 1B1.13, app. n.1. The policy statement

provides that “extraordinary and compelling reasons” may exist under any of the

following circumstances:

      (A)    Medical Condition of the Defendant.
             (i)    The defendant is suffering from a terminal illness (i.e., a
                    serious and advanced illness with an end of life trajectory).
                    A specific prognosis of life expectancy (i.e., a probability of
                    death within a specific time period) is not required.
                    Examples include metastatic solid-tumor cancer,
                    amyotrophic lateral sclerosis (ALS), end-stage organ
                    disease, and advanced dementia.

             (ii)   The defendant is—


                                           8
Case 2:19-cr-00056-JAW Document 64 Filed 06/04/20 Page 9 of 22             PageID #: 251



                    (I)    suffering from a serious physical or medical
                           condition,
                    (II)   suffering from a serious functional or cognitive
                           impairment, or
                    (III) experiencing deteriorating physical or mental
                           health because of the aging process,
                    that substantially diminishes the ability of the defendant
                    to provide self-care within the environment of a
                    correctional facility and from which he or she is not
                    expected to recover.

      (B)    Age of the Defendant. The defendant (i) is at least 65 years old;
             (ii) is experiencing a serious deterioration in physical or mental
             health because of the aging process; and (iii) has served at least
             10 years or 75 percent of his or her term of imprisonment,
             whichever is less.

      (C)    Family Circumstances.

             (i)    The death or incapacitation of the caregiver of the
                    defendant’s minor child or minor children.
             (ii)   The incapacitation of the defendant’s spouse or registered
                    partner when the defendant would be the only available
                    caregiver for the spouse or registered partner.

      (D)    As determined by the Director of the Bureau of Prisons, there
             exists in the defendant’s case an extraordinary and compelling
             reason other than, or in combination with, the reasons described
             in subdivisions (A) through (C).

U.S.S.G. § 1B1.13, app. n.1(A-D). The policy statement further provides that “an

extraordinary and compelling reason need not have been unforeseen at the time of

sentencing in order to warrant a reduction in the term of imprisonment.” U.S.S.G. §

1B1.13, app. n.2. Finally, the policy statement states that “[p]ursuant to 28 U.S.C. §

994(t), rehabilitation of the defendant is not, by itself, an extraordinary and

compelling reason for purposes of this policy statement.” Id., app. n.3.




                                          9
Case 2:19-cr-00056-JAW Document 64 Filed 06/04/20 Page 10 of 22        PageID #: 252



      The movant has the burden of showing that she or he is entitled to a sentence

reduction, and the Court “has ‘broad discretion in deciding whether to grant or deny

a motion for sentence reduction.’” United States v. Britton, No. 18-cr-108-LM, 2020

WL 2404969, at *2 (D.N.H. May 12, 2020) (quoting United States v. Gileno, No. 3:19-

cr-161-(VAB)-1, 2020 WL 1307108, at *2 (D. Conn. Mar. 19, 2020)).

IV.   FACTUAL BACKGROUND

      A.    The Criminal Case

      On February 19, 2019, the Government issued a criminal complaint against

Rafael Lugo, charging him with possession with intent to distribute cocaine and

heroin, a violation of 18 U.S.C. § 841(a)(1). Compl. (ECF No. 1). On March 15, 2019,

a federal grand jury indicted Mr. Lugo for the same crime. Indictment (ECF No. 20).

On June 17, 2019, Mr. Lugo pleaded guilty to the crime charged in the indictment.

Min. Entry (ECF No. 35). On December 19, 2019, the Court sentenced Mr. Lugo to

forty-one months of incarceration, three years of supervised release, a $100 special

assessment and no fine. J. (ECF No. 49).      Mr. Lugo did not appeal either the

conviction or the sentence. He has been in custody since February 19, 2019.

      B.    The Presentence Investigation Report

      In sentencing Mr. Lugo, the Court relied upon a Presentence Investigation

Report (PSR) prepared by the United States Probation Office (PO); neither the

Government nor Mr. Lugo objected to the contents of the PSR at the sentencing

hearing.




                                        10
Case 2:19-cr-00056-JAW Document 64 Filed 06/04/20 Page 11 of 22        PageID #: 253



             1.    Rafael Lugo’s History and Characteristics

      Mr. Lugo is a forty-one-year old male born in Jersey City, New Jersey, and

living in Lewiston, Maine. PSR at 2. The PSR says that Mr. Lugo had a “somewhat

difficult upbringing.” Id. ¶ 43. His biological father was deported to the Dominican

Republic and later passed away. Id. Mr. Lugo was raised by his mother and step-

father, Luis Concepcion, who assumed a father-figure role in Mr. Lugo’s life. Id. ¶¶

42-43. Mr. Lugo said that all his basic needs were met and he was never abused, but

his mother and step-father fought repeatedly, which had an impact on him and his

siblings. Id. ¶ 43. Mr. Lugo hated school and dropped out in the ninth grade. Id. He

lived on the street, thinking it was “cool.” Id. He has a good relationship with his

mother, step-father, and siblings. Id.

      Mr. Lugo worked as a self-employed mechanic in New Jersey before moving to

the state of Maine around 2014. Id. ¶ 44. He moved to Maine to remove his daughter

from bad influences in the city as she had begun to get into trouble. Id. This move

was apparently good for his daughter because she intends to enroll in college. Id.

Mr. Lugo has a sister, who lives in Lewiston, Maine and Mr. Lugo therefore moved to

Lewiston. Id. ¶¶ 44-45. Once in Maine, Mr. Lugo began “flipping cars,” and he

worked in a warehouse, as a mechanic and doing construction work. Id. ¶¶ 51-53.

Around 2017, Mr. Lugo won money at Hollywood Casino in Bangor and with the

proceeds, he started his own plowing company. Id. ¶ 44.

      According to the PSR, at the time of sentencing, Mr. Lugo was in “good physical

health with no medical issues noted.” Id. ¶ 46. At the same time, he was on several



                                         11
Case 2:19-cr-00056-JAW Document 64 Filed 06/04/20 Page 12 of 22          PageID #: 254



medications and carried diagnoses of hyperlipidemia and hypertension. Id. The PSR

also notes that Mr. Lugo “is currently experiencing kidney stone issues and ‘soon may

be taken to a local medical facility for evaluation.’” Id. Regarding his mental health,

Mr. Lugo could recall no mental health diagnosis, but the PSR reflected some past

mental health issues and noted that he was receiving medication for major depressive

disorder. Id. ¶ 47.

      Mr. Lugo has a history of substance abuse. Id. ¶ 48. He began drinking alcohol

at thirteen, smoking marijuana at fifteen, and abusing powder cocaine at eighteen.

Id. His abuse of cocaine increased to the point where he was abusing the drug three

to four times per week. Id. As of his arrest in this case, Mr. Lugo was drinking “a

couple of nips” of liquor and a six pack of beer each day and was using two to three

grams of cocaine each day. Id. Mr. Lugo admitted that he is “not a good drunk,” that

he “can get nasty,” and he “should not drink.” Id. Mr. Lugo requested, and the Court

recommended, that Mr. Lugo be allowed to participate in the Bureau of Prison’s

RDAP program. Id.; J. at 2.

                      2. Criminal History

      This is not Mr. Lugo’s first criminal offense. When he was nineteen, he was

convicted in New Jersey of distributing a controlled dangerous substance within 1000

feet of a school and he was sentenced to three years in prison and fined. PSR ¶ 24.

At age twenty-six, he was convicted of a second drug-related offense, possession of

cocaine, and sentenced to six months in prison. Id. ¶ 26.




                                          12
Case 2:19-cr-00056-JAW Document 64 Filed 06/04/20 Page 13 of 22                      PageID #: 255



       At age twenty-six, he was also convicted of a federal offense in the United

States District Court for the Eastern District of New York of Interference with

Commerce by Threat or Violence. Id. ¶ 27. In a preplanned robbery, Mr. Lugo

deliberately struck the victim’s vehicle and then sprayed mace into the victim’s face

while his cohorts punched the victim in the face and robbed him of over $8000. Id.

He was sentenced to forty-one months of incarceration and three years of supervised

release. Id. In May 2013, his supervised release was extended for six months because

he violated the terms of supervised release by engaging in new criminal conduct and

committing other violations as well.           Id.    His supervised release terminated on

September 13, 2013. Id. At age twenty-seven, he was convicted in New Jersey state

court of use or possession with the intent to use drug paraphernalia and was fined.

Id. ¶ 28. At age thirty-three, he was convicted in the state of Connecticut of having

a weapon in a vehicle and was sentenced to a one-year period of incarceration. Id. ¶

29.

       Mr. Lugo was scored as a Criminal History category III. Id. ¶ 30.

                       3. Nature and Circumstances of the Offense

       On February 19, 2019, just after midnight, Maine State Police stopped Mr.

Lugo for a lane violation. Id. ¶ 5. With Mr. Lugo was a female passenger. Id. Mr.

Lugo maintained that he had never been arrested and was not on bail conditions;

however, the Maine State Police Trooper was able to establish that neither of Mr.

Lugo’s representations was true. 1 Id. The Trooper also learned that Mr. Lugo’s


1      Mr. Lugo was arrested on July 27, 2018 for operating under the influence in the state of Maine
and was on bail for that offense as of February 19, 2019. PSR ¶ 39. The case had been scheduled for

                                                 13
Case 2:19-cr-00056-JAW Document 64 Filed 06/04/20 Page 14 of 22                          PageID #: 256



license to operate a motor vehicle was suspended. Id. After speaking with Mr. Lugo

and the passenger, the Trooper discovered they had just returned from dropping off

Mr. Lugo’s daughter in the New York City area. Id.

        A Maine State Police drug detection dog alerted on both Mr. Lugo and the

passenger and on the trunk of the motor vehicle. Id. ¶ 6. A search of the female

passenger’s purse revealed a Chore Boy, a cooper scouring pad often used by drug

users as a filter for crack cocaine pipes. Id. Law enforcement found inside the trunk

a gift-wrapped box and once opened, the box contained a large quantity of heroin and

cocaine. Id. The heroin was packaged in bundles of ten, which is typical of packaging

for distribution. Id. The drug quantity for the heroin in the trunk was 72 grams of

heroin and 124.8 grams of cocaine hydrochloride. 2 Id.


a dispositional conference on February 19, 2019, but Mr. Lugo failed to appear (presumably due to his
arrest in this case), and an arrest warrant issued. Id. On February 28, 2019, Mr. Lugo’s counsel
withdrew representation in the operating under the influence charge. Id. The arrest warrant is still
outstanding. Id.
         In United States v. Marrero-Pérez, 914 F.3d 20 (1st Cir. 2019), the First Circuit wrote that “as
a matter of judicial policy, in this case and henceforth, no weight should be given in sentencing to
arrests not buttressed by convictions or independent proof of conduct.” Id. at 22. As further explained
by the First Circuit, a sentencing court may consider arrests when there is “greater indicia of
reliability” beyond the mere fact of arrest to assure the court that “the conduct underlying the arrest[s]
took place.” United States v. Rodríguez-Reyes, 925 F.3d 558, 564 (1st Cir. 2019) (emphasis omitted)
(quoting Marrero-Pérez, 914 F.3d at 24). The First Circuit has not extended Marrero-Pérez and
Rodríguez-Reyes beyond sentencing hearings. Furthermore, at the sentencing hearing, Mr. Lugo
admitted the contents of the PSR and did not contest the contents of paragraph thirty-nine of the PSR,
which satisfies the First Circuit’s “greater indicia of reliability” requirement.
         Despite Mr. Lugo’s admission, the Court has not assumed Mr. Lugo would be convicted of the
OUI. The Court does not view Mr. Lugo’s acknowledgement of the correctness of the PSR to constitute
an admission of the OUI itself, but of the accuracy of the fact of the charge and the circumstances of
the traffic stop in this case. PSR ¶¶ 5, 39. But it has considered: (1) that Mr. Lugo committed this
new federal offense while facing a new criminal charge; (2) while on bail for the OUI charge; and that
when questioned by law enforcement, Mr. Lugo lied to the officer about (3) whether he had ever
previously been arrested and (4) whether he was on bail. PSR ¶ 5.
2        The Probation Office observed that Mr. Lugo had rented a storage unit in Lewiston under his
name on February 15, 2019, and had visited the unit for about twenty minutes before leaving the state
of Maine. PSR ¶ 7. Law enforcement obtained a search warrant for the storage locker and found two
shotguns, two revolvers (one revolver loaded with five rounds), as well as ammunition and a
handwritten bill of sale for another revolver. Id. Although the PO described the issue a “close call,” it

                                                   14
Case 2:19-cr-00056-JAW Document 64 Filed 06/04/20 Page 15 of 22                        PageID #: 257



                C. Guideline Calculations

        The Court calculated a total offense level of 19 and a Criminal History

Category of III for a guideline range of imprisonment of 37 to 46 months, a period of

supervised release of three years, a fine of $10,000 to $1,000,000, and a special

assessment of $100. Statement of Reasons, Attach. 1 Findings Affecting Sentence at

1-2 (ECF No. 50).

V.      DISCUSSION

        The Court first addresses Mr. Lugo’s motion against the criteria of the

applicable statutes and Guidelines and then reviews whether he has otherwise made

the case for compassionate release. The Court turns to the conditions of Mr. Lugo’s

confinement.

        A.      Danger to the Community

        Beginning with the first factor under the policy statement of the Guidelines,

the Court concludes that Mr. Lugo has not satisfied his burden to establish that if he

were released, he would not pose a danger to the safety of any other person or the

community. In making this assessment, under 18 U.S.C. § 3142(g), the Court is

directed to determine whether a defendant has a history of controlled substance

offenses or crimes of violence.




decided not to connect the firearms to Mr. Lugo’s drug-trafficking offense. Id. The Court accepted the
PO’s assessment and did not include a firearms enhancement in its guideline calculations. Statement
of Reasons, Attach. 1, Findings Affecting Sentence (ECF No. 50). Consistent with its position at the
sentencing hearing, the Court will not tie these firearms to Mr. Lugo; however, if it had done so either
at the sentencing hearing or on this petition for compassionate release, Mr. Lugo’s petition would be
a nonstarter due to the possibility of violence.

                                                  15
Case 2:19-cr-00056-JAW Document 64 Filed 06/04/20 Page 16 of 22           PageID #: 258



      Mr. Lugo has both. Mr. Lugo’s current federal offense is his fourth drug-

related criminal offense, and these drug-related offenses have taken place from age

nineteen through age forty-one, representing a pattern of conduct. Mr. Lugo also has

committed a crime of violence, having been sentenced in federal court for the 2005

robbery, where he deliberately ran into another vehicle and sprayed the victim’s face

with mace. In addition, in 2012, he was convicted of having a firearm in his vehicle.

      Furthermore, at the time he was stopped with a significant amount of heroin

and cocaine in the trunk of his motor vehicle, Mr. Lugo had a pending charge of

operating under the influence, a crime which by its nature places the public at risk.

Even assuming he did not commit the crime, he drove with a suspended license to

and from the New York City area to drop off his daughter and pick up drugs. Also,

when questioned by a law enforcement officer when he was stopped for this offense,

Mr. Lugo lied to the officer about whether he had ever been arrested or was then on

bail. None of Mr. Lugo’s actions—which are recent—gives the Court confidence that

he would not pose a risk to the public if released.

      Finally, to the extent that Mr. Lugo’s criminal past emanates from his troubles

with addiction to alcohol and drugs, there is no indication in this record that he has

undertaken any drug or alcohol rehabilitation either before or after imposition of

sentence. On this factor alone—danger to the safety of any other person or the

community—Mr. Lugo’s motion for compassionate release fails.

      B.     Terminal or Serious Medical Condition

      In Mr. Lugo’s petition, he only briefly refers to his medical condition:



                                          16
Case 2:19-cr-00056-JAW Document 64 Filed 06/04/20 Page 17 of 22        PageID #: 259



      a.     Lugo remains in pain at MDC;

      b.     Lugo has received no treatment at MDC for his underlying medical
             problems that are known to this Court.

Def.’s Second Mot. at 2. In his reply, Mr. Lugo states:

      1.     Pertinent medical records were provided to the Court at sentencing on
             December 19, 2019 and are incorporated herein by reference (if another
             copy is needed, I can provide them under seal).

Def.’s Reply at 1. The Court requested the medical records and Attorney Duffett

supplied them. See Me. Med. Ctr. Health Record. The Maine Medical Center record

is dated October 15, 2019, and contains the results of a CT Scan of Mr. Lugo’s

abdomen and pelvis. Id. The CT Scan revealed that Mr. Lugo was complaining of

right flank pain, that he had blood in his urine, and that at some point in the past,

he underwent a lithotripsy procedure (which is for kidney stones). Id. The CT Scan

showed the presence of “multiple bilateral nonobstructing renal calculi,” the largest

being eight millimeters. Id. Mr. Lugo produced no additional medical records and

there is no confirmation in this record of any treatment plan.

      As discussed above, the PSR discusses Mr. Lugo’s physical condition by saying

that he “reported that he is in good health with no medical issues known.” PSR ¶ 46.

After the Probation Office interview, the PSR stated that Mr. Lugo reported kidney

stone issues and said that he might soon be taken to a local medical facility for

evaluation. Id. At the sentencing hearing, his counsel requested that the Court

recommend Mr. Lugo serve his sentence at Devens Medical Center for treatment of

an emergent medical condition, namely his kidney stones, and the Court agreed to

make this recommendation to the Bureau of Prisons. J. at 2 (ECF No. 49).

                                          17
Case 2:19-cr-00056-JAW Document 64 Filed 06/04/20 Page 18 of 22         PageID #: 260



      The PSR lists nine medications that Mr. Lugo was taking about the same time

as his sentencing hearing. At the sentencing hearing, Mr. Lugo said that he was

suffering from kidney stones, high blood pressure, and that he had a seven-year

history of migraines which he treated with Excedrin.

      For the kidney stones, the condition documented by medical records, Mr.

Lugo’s presentation lacks any evidence linking the presence of kidney stones to an

increased risk of significant consequences from COVID-19. Similarly, Mr. Lugo’s

problems with migraine headaches do not appear to make him more susceptible to

COVID-19.    In the attached sworn statement of Dr. Homer Venters, the doctor

mentions hypertension as a risk factor for COVID-19. Def.’s Second Mot. Attach. 3,

Facility Eval.: Metro. Detention Ctr. COVID-19 Resp. ¶ 52 (Venters MDC Eval.). But

the Court is uncertain whether hypertension alone, even hypertension controlled by

medication, presents an enhanced risk for Mr. Lugo and the Court is not clear, other

than the statement that Mr. Lugo has hypertension, that his particular medical

condition places him at a heightened risk if he contracted coronavirus. In the words

of the policy statement of the Guidelines, the Court is not convinced that Mr. Lugo

suffers either from a terminal or serious medical condition.

      C.     Age of the Defendant

      The policy statement of the Guidelines states that to be eligible for

compassionate release based on age, a defendant must be at least sixty-five years old,

must have experienced a serious deterioration of mental or physical health due to the




                                         18
Case 2:19-cr-00056-JAW Document 64 Filed 06/04/20 Page 19 of 22        PageID #: 261



aging process, and must have served either ten years or seventy-five percent of his

prison term. Mr. Lugo has satisfied none of these criteria.

      D.     Family Circumstances

      The policy statement of the Guidelines states that to be eligible for

compassionate release based on family circumstances, a defendant must demonstrate

the death or incapacitation of the caregiver of a defendant’s minor children or the

incapacitation of the defendant’s spouse or registered partner, should the defendant

be the only available caregiver for the spouse or partner. Mr. Lugo has no minor

children and he is not married.

      E.     BOP Determination

      The policy statement states that to be eligible for compassionate release for

other reasons, the BOP must have determined there is an extraordinary and

compelling reason other than or in combination with the other factors that support a

defendant’s compassionate release. Here, the BOP rejected Mr. Lugo’s request for

early release.

      F.     Statutory and Guideline Conclusion

      Applying the applicable statutes and policy statement of the Guidelines, the

Court concludes that Mr. Lugo has not made out a case for compassionate release.

      G.     The COVID-19 Virus and Mr. Lugo

      This is no ordinary time. To support his claim for compassionate release, Mr.

Lugo points to the COVID-19 pandemic. The Court acknowledges that it has the

authority to release Mr. Lugo even though he fails to meet the criteria of the policy



                                         19
Case 2:19-cr-00056-JAW Document 64 Filed 06/04/20 Page 20 of 22         PageID #: 262



statement of the Guidelines if it is convinced that he otherwise has demonstrated

“extraordinary and compelling reasons” for release under 18 U.S.C. § 3582(c)(1)(A)(i).

See Britton, 2020 WL 2404969, at *2 (“broad discretion in deciding whether to grant

or deny a motion for sentence reduction” (quoting Gileno, 2020 WL 1307108, at*2)).

The Court has discussed its conclusion that Mr. Lugo failed to demonstrate that his

medical condition and age make him especially vulnerable to COVID-19. Neither has

Mr. Lugo shown the Court that his proposed residential placement in the state of

Maine—living with his sister—would sufficiently isolate him from others that he

would not be at risk of giving or receiving the virus.

      Finally, the Court turns to Mr. Lugo’s concerns about the conditions of his

current confinement at MDC. Mr. Lugo attached a facility evaluation of MDC by Dr.

Homer Venters, a physician and epidemiologist with a special expertise in the health

of prisoners. Venters MDC Eval. at 1-22. Dr. Venters is highly critical of MDC and

makes nineteen recommendations to the BOP that he urges the MDC to implement

“as soon as possible” to mitigate the spread of COVID-19 within the MDC. Id. at 19-

22. In response, the Government attached a letter dated May 14, 2020, from Warden

D. Edge of the MDC to Chief Judge Roslynn R. Mauskopf of the Eastern District of

New York, outlining steps the BOP has taken to mitigate the spread of COVID-19,

some of which addressed Dr. Venters’ concerns. Compare Venters MDC Eval. at 19-

22 with Gov’t’s Opp’n, Attach. 1, Letter from M. Licon-Vitale and D. Edge to Hon.

Roslynn R. Mauskopf at 1-2.




                                          20
Case 2:19-cr-00056-JAW Document 64 Filed 06/04/20 Page 21 of 22            PageID #: 263



      Mr. Lugo also attached to his motion the opinions of two judges in the United

States District Court for the Southern District of New York releasing the defendants

in those cases. Def.’s Second Mot., Attach. 4, United States v. Smith, No. 12-cr-133-

(JFK) (Smith); id., Attach. 5, United States v. Perez, No. 17-cr-119-3 (AT) (Perez). The

Court finds neither judicial decision helpful to the resolution of this motion. In Smith,

the Government conceded that the defendant had demonstrated extraordinary and

compelling reasons for immediate release, the defendant had multiple medical

conditions, including bone cancer, and he had served ninety-eight months of a one-

hundred-and twenty-month sentence.         Smith at 1-3.    In Perez, like Smith, the

Government did not contest the motion and the defendant was suffering from severe

medical conditions from two violent beatings he had received while a prisoner. Perez

at 1-2. Furthermore, the release order was dated April 1, 2020, and the defendant

was scheduled to be released on April 17, 2020. Id. at 1.

      Even if the Court accepts Mr. Lugo’s assertions that the BOP can and should

do a better job of protecting inmates at the MDC from the spread of COVID-19, the

Court is not convinced that Mr. Lugo presents with a heightened level of risk that

justifies his immediate release or that he does not present a heightened risk to the

community if immediately released. The legal standard for release places a burden

on the inmate to demonstrate “extraordinary and compelling” reasons for his release.

Taking all the circumstances into consideration, the Court concludes Rafael Lugo has

failed to meet his burden.




                                           21
Case 2:19-cr-00056-JAW Document 64 Filed 06/04/20 Page 22 of 22   PageID #: 264



VI.    CONCLUSION

       The Court DENIES Rafael Lugo’s Motion for Compassionate Release (ECF No.

58).

       SO ORDERED.

                                    /s/ John A. Woodcock, Jr.
                                    JOHN A. WOODCOCK, JR.
                                    UNITED STATES DISTRICT JUDGE

Dated this 4th day of June, 2020




                                      22
